 


109 HR 1253 IH: To extend a certain high priority corridor in the States of Colorado, Nebraska, South Dakota, and Wyoming.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1253 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To extend a certain high priority corridor in the States of Colorado, Nebraska, South Dakota, and Wyoming. 
 
 
1.Designation of high priority corridor in Colorado, Nebraska, South Dakota, and WyomingSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2031; 112 Stat. 191; 115 Stat. 871) is amended by striking paragraph (14) and inserting the following: 
 
(14)Heartland Expressway from Denver, Colorado, through Scottsbluff, Nebraska, to Rapid City, South Dakota as follows: 
(A)In the State of Colorado, the Heartland Expressway Corridor shall generally follow— 
(i)Interstate 76 from Denver to Brush; and 
(ii)Colorado Highway 71 from Limon to the border between the States of Colorado and Nebraska. 
(B)In the State of Nebraska, the Heartland Expressway Corridor shall generally follow— 
(i)Nebraska Highway 71 from the border between the States of Colorado and Nebraska to Scottsbluff; 
(ii)United States Route 26 from Scottsbluff to the intersection with State Highway L62A; 
(iii)State Highway L62A from the intersection with United States Route 26 to United States Route 385 north of Bridgeport; 
(iv)United States Route 385 to the border between the States of Nebraska and South Dakota; and 
(v)United States Highway 26 from Scottsbluff to the border of the States of Nebraska and Wyoming. 
(C)In the State of Wyoming, the Heartland Expressway Corridor shall generally follow United States Highway 26 from the border of the States of Nebraska and Wyoming to the termination at Interstate 25 at Interchange number 92. 
(D)In the State of South Dakota, the Heartland Expressway Corridor shall generally follow— 
(i)United States Route 385 from the border between the States of Nebraska and South Dakota to the intersection with State Highway 79; and 
(ii)State Highway 79 from the intersection with United States Route 385 to Rapid City.. 
 
